F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAY 22 2000
                              FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    BALDEMAR TORRES-JUAREZ,

                Petitioner,

    v.                                                   No. 00-9513
                                                     (Petition for Review)
    IMMIGRATION &                                      (No. A90700918)
    NATURALIZATION SERVICE,

                Respondent.


                              ORDER AND JUDGMENT *


Before BRORBY, EBEL, and MURPHY, Circuit Judges.




         On May 18, 2000, petitioner filed a petition from review from the Bureau

of Immigration Appeals’ decision dated April 6, 2000. He seeks an emergency

stay of deportation pending our review of the petition.

         This case is governed by the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009,



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
which was enacted on September 30, 1996. Under the transitional rules of that

statute, applicable to petitioner’s case, petitioner had thirty days from the

agency’s final order of deportation to file his petition for review. See IIRIRA

§ 309(c)(4). Because petitioner filed his petition for review more than thirty days

after the BIA’s decision, his petition for review is untimely.

      The stay motion and petition for review are DISMISSED.



                                        ENTERED FOR THE COURT
                                        PER CURIAM




                                          -2-
                                           2